        Case 2:20-cv-05580-CFK Document 15 Filed 01/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL, LLC,                        :
BARRY SHARGEL and                        :
EMIL YASHAYEV,                           :             CIVIL ACTION
                  Plaintiffs,            :
                                         :
             v.                          :
                                         :             Case No. 20-5580
                                         :
JOSHUA L. THOMAS, ESQUIRE,               :
               Defendant.                :

                                    ORDER

      AND NOW, this 4th day of January, 2021, it is hereby ORDERED that Plaintiff’s Motion

to Strike (ECF No. 14) is DENIED.


                                                       BY THE COURT

                                                       /s/ Chad F. Kenney

                                                       CHAD F. KENNEY, JUDGE
